Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-15-2008

USA v. Aldea
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4413




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Aldea" (2008). 2008 Decisions. Paper 1744.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1744


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL


     IN THE UNITED STATES COURT
              OF APPEALS
         FOR THE THIRD CIRCUIT


                 NO. 06-4413


       UNITED STATES OF AMERICA

                       v.

               JORGE ALDEA
                also known as
                FAT GEORGE

                  Jorge Aldea
                   Appellant




      On Appeal From the United States
                 District Court
    For the Eastern District of Pennsylvania
    (D.C. Crim. Action No. 03-cr-00014-2)
     District Judge: Hon. Stewart Dalzell


Submitted Pursuant to Third Circuit LAR 34.1(a)
               January 11, 2008

    BEFORE: FISHER, HARDIMAN and
       STAPLETON, Circuit Judges

       (Opinion Filed January 15, 2008 )
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Appellant Jorge Aldea was convicted by a jury of conspiracy to distribute in excess

of five kilograms of cocaine. The District Court found that he conspired to distribute

over 150 kilograms of cocaine and sentenced Aldea pursuant to the then mandatory

Sentencing Guidelines to 280 months of incarceration. On appeal, with Blakely and

Booker having been decided in the interim, we affirmed Aldea’s conviction but remanded

for resentencing. We ruled as follows:

       Jorge Aldea argues that his sentence of 280 months exceeded the maximum
       possible sentence supported by the jury verdict and, thus, violates Blakely v.
       Washington, 542 U.S. 296 (2004), and United States v. Booker, 543 U.S.
220 (2005). He also argues that, because he committed his offense before
       the Supreme Court decided Booker, the Ex Post Facto clause prevents
       imposition of a sentence that includes any enhancement. Having
       determined that Booker issues are best resolved by the District Court in the
       first instance, we will vacate his sentence and remand for resentencing in
       accordance with that opinion. (Citations omitted.)

United States v. Jorge Aldea, No. 04-2305, Slip Opinion at 14-15 (Not Precedential).

       On remand, the District Court rejected Aldea’s argument that imposition of a

sentence greater than 151 months of incarceration would be unlawful and sentenced him

to 240 months. This appeal followed.



                                             2
       Aldea insists that the District Court’s 240 month sentence violated his Due Process

right to protection from an ex post facto increase in punishment. Aldea candidly

acknowledges, however, that we have held to the contrary in United States v. Pennavaria,

445 F.3d 720 (3d Cir. 2006), and explains that he is pursuing this appeal in order to be in

a position to seek review in the Supreme Court of the United States.

       Accordingly, the judgment of the District Court will be affirmed.




                                             3